DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 11, 2022 was filed after the mailing date of the application on January 31, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,238,646, as shown in the table below. This is a statutory double patenting rejection.
17/589,620
Claim 1
2
3
4
5
6
7
8
9
10
11
12
13
11,238,646
Claim 1
2
5
6
8
3
4
7
9
10
13
14
15


17/589,620
14
15
16
17
18
19
20
11,238,646
11
12
16
17
18
19
20


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Hong (US 20190205616A1) teaches obtaining the face occlusion model through training, by using a machine learning method [0006].
2.	Raveendran (US 20110032328A1) teaches machine learning unit may define and model a descriptor that accounts for variation in intensity across edges that are caused by shadow [0129].  
3.	Cossairt (US 20190172265A1) teaches the video game system.  The machine learning agent may be trained in advance using a corpus of scanning data in which the actual skeletal models of players are known while portions of players are occluded.  As such, after training, the machine learning agent may then be capable of generating skeletal models of players from scanning data despite potential occlusion [0019].  
4.	Dimitrov (US 20090153557A1) teaches ambient occlusion is implemented on graphics hardware by averaging hard shadows from light sources distributed around the scene, using shadow mapping [0003]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611